263 Minn. 582 (1962)
116 N.W. (2d) 505
LULA BLOCK
v.
CLARK HALL AND ANOTHER.
No. 38,695.
Supreme Court of Minnesota.
August 10, 1962.
King & MacGregor and John P. Lommen, for appellants.
Philip J. Stern, for respondent.
PER CURIAM.
Plaintiff moves to dismiss an appeal by defendants on the ground that the order appealed from is nonappealable. The order grants a new trial *583 in general terms without compliance with Minn. St. 605.09(4). Neither the order nor a memorandum attached specifies that the order is based exclusively upon errors of law occurring at the trial and upon no other ground. The motion to dismiss should be and is hereby granted.
Appeal dismissed.